DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-21 are pending. Claim 1 is amended. Claims 16-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Response to Amendment /Argument
Applicant's amendments and arguments filed 4/4/2022 have been fully considered.  Applicant's arguments with regard to the rejection of present claims under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 6,941,975; “Wilson”) have been fully considered.  The previous anticipation rejection based on Wilson has been withdrawn in light of applicant’s claim amendments. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) over Wilson based on different interpretation and different embodiments taught by Wilson, as discussed in details in the body of the rejection below. 
Because Wilson is still relied upon in the present action, the examiner addresses applicant’s arguments regarding Wilson as below. 
Applicant contends that Wilson does not teach its layer (18) is an adhesive layer, rather Wilson teaches employs layer (18) only for its low permeability properties (remarks, page 5 to page 6, first paragraph). 
In response, Applicant's arguments have been fully considered but they are not found persuasive for at least the following reasons. 
As an initial matter, it is noted that the instant claim 1 recites a multi-layer tube that comprising “…an adhesive layer between the intermediate layer and the inner layer, and/or an adhesive layer between the intermediate layer and the outer layer….” The instant claim 1 does not recite or require any specific adhesive material for making the recited adhesive layer. Given the claim broadest reasonable interpretation, any resin layer that possess some level of adhesiveness and/or bonding ability is considered as read on the instantly claimed adhesive layer.  
There is no dispute that Wilson teaches its layer (18) provides low permeability properties.  However, it should be noted that low permeability properties and adhesiveness are not mutually exclusive properties. Wilson teaches its layer (18) may be of suitable materials including vinyl acetate (i.e., known as suitable adhesive material) (col. 3, lines 25-32), such layer is considered as possessing at least some level of adhesiveness, and is considered as to read on the instantly claimed adhesive layer. 
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 8 each depends from claim 1, directly or indirectly.  Claim 1 as amended recites the claimed tube comprising an adhesive layer between the intermediate layer and the inner layer, whereas claim 5 as amended recites further comprising an adhesive layer between the intermediate layer and the inner layer.  However, there is no support in Applicants' originally filed specification that the multilayer tube includes two adhesive layers between the intermediate layer and the inner layer. Appropriate correction is required.
Also, claim 1 as amended recites the claimed tube comprising an adhesive layer between the intermediate layer and the outer layer, whereas claim 8 as amended recites further comprising an adhesive layer between the intermediate layer and the outer layer.  However, there is no support in Applicants' originally filed specification that the multilayer tube includes two adhesive layers between the intermediate layer and the outer layer.  Appropriate correction is required.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
Claim 1 is directed to a multilayer tube.  Claim 1, as amended, includes multiple alternative recitations of including and/or absent of a plurality of layers of the multilayer tube, which renders the claim indefinite.  The multiple alternative recitations of the instant claim 1 (i.e., wherein the inner layer is directly bonded to the intermediate layer or further comprising an adhesive layer between the intermediate layer and the inner layer; and … wherein the outer layer is directly bonded to the intermediate layer or further comprising an adhesive layer between the intermediate layer and the outer layer…) results in undue multiplicity of possible multilayer tube with materially different layer configuration, and it is not clear what is the metes and bounds of the claimed invention.  For purpose of examination, the examiner considers that any prior art multilayer tube having corresponding layers in order that meets any one of the possible layer configurations as meeting the claimed limitations. Appropriate clarification and correction are required.
Claims 5, 8, 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5, 8, 12 and 15 each depends from claim 1, directly or indirectly, but each one of claims 5, 8, 12 and 15 recites the same subject matter already recited in claim 1 and does not further limit the subject matter of claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wilson et al. (US 6,941,975; “Wilson”). 
Regarding claims 1, 2, 3, 6-10, and 12-14, Wilson teaches a multi-layer tube (10, see Fig. 1 reproduced below, col. 2, lines 52-59, col. 3, lines 1-30) comprising: 

    PNG
    media_image1.png
    285
    462
    media_image1.png
    Greyscale

- an inner layer (12) comprising a thermoplastic material (col. 3, lines 1-5, lines 55-59, suitable materials including polypropylene, thermoplastic elastomer or thermoplastic vulcanizate, and Wilson teaches using suitable material such as EPDM that is the same thermoplastic material as that of the instant application, see instant specification para [0028] suitable thermoplastic such as EPDM, which materials taught by Wilson for the inner layer meeting the claimed limitations of claims 1, 2, 3, 6, 7);  
- an intermediate layer (the layer 16) comprising high density polyethylene (Fig. 1, col. 3, lines 5-10, col. 4, lines 1-10, the suitable material for layer 16 include HDPE), wherein the inner layer (12) is directly bonded to the intermediate layer (16) (see Fig. 2, meeting the limitations of instant claims 1 and 8); and 
- an outer layer (layer 20) comprising a thermoplastic material (col. 3, lines 40-43, lines 1-5; the layer 20 may be of the same materials for the layer 12 which includes polypropylene, thermoplastic elastomer, and thermoplastic vulcanizate, see col. 3, lines 1-5, lines 55-59, meeting the claimed material limitations of claims 9-10, 13, 14), and further comprising an adhesive layer (layer 18) between the intermediate layer (16) and the outer layer (layer 20, Fig. 1, meeting the limitations of instant claim 12). 
 Regarding claim 11, Wilson teaches its multi-layer tube (10) further including an outside layer (24) outside of said outer layer (20) comprising a thermoplastic elastomer (Fig. 1, col. 3, lines 50-55).  

Claims 1-3, 5-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wilson et al. (US 6,941,975; “Wilson”). 
In the alternative interpretation of claim 1, the following rejections are applied. 
Regarding claims 1, 2, 3, 6-10, and 13-15, Wilson teaches a multi-layer tube (10, see Fig. 2 reproduced below, col. 2, lines 52-59, col. 3, lines 1-30) comprising: 

    PNG
    media_image2.png
    280
    504
    media_image2.png
    Greyscale

- an inner layer (12) comprising a thermoplastic material (col. 3, lines 1-5, lines 55-59, suitable materials including polypropylene, thermoplastic elastomer or thermoplastic vulcanizate, and Wilson teaches using suitable material such as EPDM that is the same thermoplastic material as that of the instant application, see instant specification para [0028] suitable thermoplastic such as EPDM, which materials taught by Wilson for the inner layer meeting the claimed limitations of claims 1, 2, 3, 6, 7);  
- an intermediate layer (the layer 16’) comprising high density polyethylene (Fig. 2, col. 3, lines 5-10, col. 4, lines 1-10, the suitable material for layer 16’ include HDPE), and further comprising an adhesive layer (layer 18) between the intermediate layer (the layer 16’) and the inner layer (12) (see Fig. 2, the layer 18 is between the intermediate layer 16’ and the inner layer 12, and meeting the limitations of instant claim 1); and 
- an outer layer (layer 20) comprising a thermoplastic material (col. 3, lines 40-43, lines 1-5; the layer 20 may be of the same materials for the layer 12 which includes polypropylene, thermoplastic elastomer, and thermoplastic vulcanizate, see col. 3, lines 1-5, lines 55-59, meeting the claimed material limitations of claims 9-10, 13, 14), and the outer layer (20) is directly bonded to the intermediate layer (layer 16’) (Fig. 2, col. 4, lines 1-10), meeting the claimed limitations of instant claims 1 and 15). 
Regarding claim 5, Wilson teaches its multi-layer tube further comprises an adhesive layer (layer 16, see Fig. 2, col. 4, lines 1-10) between the intermediate layer (16’) and the inner layer (12), meeting the claimed limitations.  
Regarding claim 11, Wilson teaches its multi-layer tube (10) further including an outside layer (24) outside of said outer layer (20) comprising a thermoplastic elastomer (Fig. 2, col. 3, lines 50-55).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1-2 above. 
The limitations of claims 1-2 are taught by Wilson as discussed above. 
Regarding claim 4, Wilson does not specifically teach the inclusion of an inside layer inside of said inner layer that is of a thermoplastic material as instantly claimed. 
Wilson teaches its multi-layer tube (10) comprising an inner layer (12) of a thermoplastic material (col. 3, lines 1-5, lines 55-59).  
It would have been obvious to one of ordinary skill in the art to modify the multilayer tube of Wilson, to include additional layer of the inner layer which is of thermoplastic material, motivated by the desire to provide a refrigerant tube with improved durability and strength and resistance properties, which would have predictably arrived at a satisfactory multi-layer tube that is the same as instantly claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782